Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The claim amendment filed 09/16/2021 has been entered. Claims 1-4 stand withdrawn and claims 5-9 (currently amended) are pending.
The amendment is sufficient in overcoming the objection to claim 9 previously indicated.  
Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive. 
Response to the Double Patenting Rejections
Applicant states (page 7) that:
The Applicant elects not to file a terminal disclaimer at this time but reserve the right to file a terminal disclaimer and/or traverse the double patenting rejections once the other substantive issues have been resolved.

In response, as a terminal disclaimer has not been filed and the Double Patenting Rejections have not been traversed, such rejections are maintained.
Response to the Section 102 (b) Rejections of Claims 5-6 (Okumura)
Applicant traverses in that (Page 8):
Okumura discloses (Col. 3, lines 11-40 and Figures 2-4) using a workpiece-machining system to bore through holes in an automobile instrument panel. The boring system disclosed by Okumura (steps S2-S4 of Figure 2) uses a sensor to detect a laser beam passing through each through hole in the front side of the instrument panel. The sensor sends a signal to the system CPU that provides a stop command to the laser beam unit, the laser beam unit turns off the laser beam, the system moves the instrument panel and then performs the same boring process above (n.b.,including the sensor detecting the laser beam and sending a signal to the CPU) to create additional through holes (see Col. 4, lines 28-24 and Figure 3). Claim 5 is patentable over Okumura because Okumura fails 

In response, the examiner respectfully disagrees. Claim 5 recites, inter alia, “determining a number of pulses of the laser beam and/or an elapsed time to form the test aperture based on when the laser beam impinges the electromagnetic radiation sensor.”  Okumura states, 4:62 to 5:8, that “it is assumed that tl (not shown) represents a period of time until the detection signal is outputted after the sensor 20 senses the laser beam passed through the through -hole of the instrument panel 12, t2 represents a period of time until the threshold value previously set in ROM 46 is exceeded after the detection signal from the sensor 20 is inputted into the analog/digital converter 44, and t3 represents a period of time until the radiation of the laser beam is actually stopped after the threshold value is exceeded.” Okumura further states that “the total period of time of the periods of time t1 to t3 is set to be shorter than a period of time (T2-T3)” and that “it is possible to stop the radiation of the laser beam before the next pulse signal P6 for constructing the laser output command signal is outputted.”  Okumura continues, 5:9-20, that “the total time (t1+t2+t3) of the periods of time t1 to t3 is set to be shorter than the difference in time between the pulse width T3 and one cycle T2 of the laser 
Because of the “and/or” the broadest reasonable interpretation of the aforementioned claim limitation requires only one of the limitations to be met.  In this case, Okumura teaches determining an elapsed time to form the test aperture based on when the laser beam impinges the sensor.  Here, Okumura states that t1 represents a period of time until the detection signal is outputted after the sensor 20 senses the laser beam has passed through the aperture.  Okumura further states that the total time of t1-t3 is set to be shorter than the difference in time between the pulse width T3 and cycle T2.  Okumura therefore teaches determining an elapsed time to form the test aperture based on when the laser beam impinges on the sensor 20 in that the total time of t1-t3 that is determined is based, at least partially, on the amount of time that occurs after sensor 20 senses the laser beam. Furthermore, “elapsed time to form the test aperture” is fairly broad and the claim does not define the extents of the intended “elapsed time.”  The broadest reasonable interpretation of “elapsed time to form the test aperture” reads on any passage of time in which the test aperture is formed.  That is, for instance, “elapsed time to form the test aperture” is not defined in the claim to indicate that the elapsed time is the time between when the laser beam is irradiated to when the sensor senses the laser beam.  Therefore, the time period detailed in Okumura, indicating the passage of time after the sensor detects the laser beam, indicating that an aperture has been formed, reads on the broadest reasonable interpretation of the claim language.  The examiner recommends providing clarifying amendments to claim 5, such as, for instance, amending claim 5 to define the elapsed time.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Response to Section 103 (a) Rejection of Claims 7-8 (Okumura and Layton)
Applicant states that (pages 9-10):
Claims 7-8 depend from base claim 5. Okumura cannot support a prima facie Section 103 rejection of independent claim 5 for at least the reasons discussed above. The Office Action -9-153460541.1Application No. 16//025,332Attorney Docket No. 010829-8745.US06Client Reference No. 2003-0360.06/USacknowledges that Okumura fails to teach all the features recited in claim 5 and relies on Layton to support the conclusion that it would have been obvious to a person skilled in the art at the time of the invention to include the features recited in these claims. The Examiner concludes that it would have been obvious to a person of ordinary skill in the art at the time of the invention to arrive at the features recited in claim 5. Without conceding that Layton provides the teaching for which it was cited, Layton nevertheless fails to cure the above-noted deficiencies of Okumura to support a Section 103 rejection of independent claim 5. For example, Layton fails to disclose or suggest, inter alia, "determining a number of pulses of the laser beam and or an elapsed time to form the test aperture based on when the laser beam impinges on the electromagnetic radiation sensor... and controlling the laser beam to form production apertures at different locations through the microfeature workpiece based on the determined number of pulses and or the determined elapsed time to form the test aperture." Instead, Layton discloses (Col. 1, lines 6-37 and lines 49-67) a work transfer system for wet chemistry processing of microelectronic devices. Layton discloses (Col. 2, lines 15-34 and 51-64, Figures 1-2.) a work transfer system that includes a basket for receiving a workpiece, the basket is conveyed through a row of chemical processing stages to process the workpiece, where at each stage, the workpiece and basket are submerged in a tank for chemical processing. Layton's work transfer system is designed such that at each processing stage all but a robot hand and supporting arms lie outside the corrosive environment of the workstation and therefore do not need to be protected against corrosion. 

In response, the examiner respectfully disagrees. Applicant’s remarks reference claim 5 multiple times, whereas Layton is not relied upon to teach the alleged deficiencies outlined by applicant, nor does the Office Action claim that Okumura fails to teach any limitation recited in claim 5.  Here, the above remarks do not appear to be in response to the rejection of claims 7-8 as articulated in the previous Office Action.
Response to Section 103 (a) Rejection of Claim 9 (Okumura and Murakami)

Claim 9 depends from base claim 5. Okumura cannot support a prima facie Section 103 rejection of independent claim 5 for at least the reasons discussed above. The Office Action acknowledges that Okumura fails to teach all the features recited in claim 5 and relies on Murakami to support the conclusion that it would have been obvious to a person skilled in the art at the time of the invention to include the features recited in these claims. The Examiner concludes that it would have been obvious to a person of ordinary skill in the art at the time of the invention to arrive at the features recited in claim 5. Without conceding that Murakami provides the teaching for which it was cited, Murakami nevertheless fails to cure the above-noted deficiencies of Okumura to support a Section 103 rejection of independent claim 5. 

For example, Murakami fails to disclose or suggest, inter alia, "determining a number of pulses of the laser beam and or an elapsed time to form the test aperture based on when the laser beam impinges on the electromagnetic radiation sensor... and controlling the laser beam to form production apertures at different locations through the microfeature workpiece based on the determined number of pulses and or the determined elapsed time to form the test aperture." Instead, Murakami discloses controlling excimer laser etching rate based on variations in the thickness and materials of the workpiece (Embodiment 4, Cols. 19-23, Figures 7-9). 

Additionally, Okumura discloses using a workpiece-machining system to damage and weaken the back surface of an automobile instrument panel (the workpiece) to facilitate air bag deployment from within the workpiece. Whereas, Murakami discloses (Col. 1, lines 7-17, and Embodiment 4: Cols. 19-23 and Figures 7-9) using a patterning mask to irradiate a multi-layer printed substrate with an excimer laser beam to form a pattern in the workpiece. One of ordinary skill in the art would not combine Okumura's workpiece-machining system to bore through, damage and weaken the back surface of an automobile instrument panel to facilitate air bag deployment in an automobile with Murakami's irradiation apparatus of using a patterning mask to irradiate a pattern onto a multi-layer printed substrate, because such a combination would require additional costs for adding an patterning tool, mask and patterning process that are unnecessary based on Okumura's sensor unit, pulse setting unit and pulsing cycles (See Okumura, Figure 2 and Col. 4, line 7 - Col. 5, line 24). 

In response, the examiner respectfully disagrees.  Applicant’s remarks reference claim 5 multiple times, whereas Murakami is not relied upon to teach the alleged deficiencies outlined by applicant, nor does the Office Action claim that Okumura fails to teach any limitation recited in claim 5.  Here, the above remarks do not appear to be in response to the rejection of claim 9 as articulated in the previous Office Action.
Furthermore, the examiner respectfully refutes that one of ordinary skill would not make the proposed combination because “such a combination would require additional In reFarrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) (Prior art reference taught that addition of inhibitors to radioimmunoassay is the most convenient, but costliest solution to stability problem. The court held that the additional expense associated with the addition of inhibitors would not discourage one of ordinary skill in the art from seeking the convenience expected therefrom.).  Here, applicant’s conclusion does not apprise the examiner as to why any alleged additional costs would discourage one of ordinary skill in the art from making the proposed combination.  Therefore, the examiner contends that such traversal is merely conclusory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16/025332
U.S. Patent 10010977
5. A system for forming production apertures in a microfeature workpiece, comprising: 
a laser configured to produce a laser beam along a beam path; 
an electromagnetic radiation sensor positioned along the beam path to sense the laser beam; and 
a controller operably coupled to the laser and the electromagnetic radiation sensor, the controller being configured to perform a method comprising:
ablating the microfeature workpiece by directing pulses of the laser beam to form a test aperture in the microfeature workpiece; 
sensing when the laser beam impinges on the electromagnetic radiation sensor through the test aperture; 
the test aperture based on when the laser beam impinges the electromagnetic radiation sensor; and 
controlling the laser beam to form production apertures at different locations through the microfeature workpiece based on the determined number of pulses and/or the determined elapsed time to form the test aperture.  


a laser configured to produce a laser beam along a beam path; 
an electromagnetic radiation sensor positioned along the beam path to sense the laser beam; 
a workpiece carrier configured to selectively position the microfeature workpiece in the beam path before the electromagnetic radiation sensor; and 
a controller operably coupled to the laser, the electromagnetic radiation sensor, and the workpiece carrier, the controller being configured to direct the laser beam toward the microfeature workpiece to form a first aperture, 
the first aperture by sensing when the laser beam passes through the microfeature workpiece in real time using the electromagnetic radiation sensor, move the microfeature workpiece to align the beam path with a location for a second aperture using the workpiece carrier, and direct the laser beam toward the microfeature workpiece to form the second aperture based on the determined number of pulses and/or the determined elapsed time to form the first aperture in the workpiece



7. The system of claim 6 wherein the microfeature workpiece includes a first surface and a second surface opposite the first surface, and the workpiece carrier is configured to carry the microfeature workpiece without contacting a center region of the first surface and a center region of the second surface of the microfeature workpiece.  

2. The system of claim 1 wherein: the microfeature workpiece includes a first surface and a second surface opposite the first surface; and the workpiece carrier is configured to carry the microfeature workpiece without contacting a center region of the first surface and a center region of the second surface of the microfeature workpiece.
8. The system of claim 6 wherein the workpiece carrier is configured to engage a perimeter region of the microfeature workpiece to support the workpiece.  

3. The system of claim 1 wherein the workpiece carrier is configured to engage a perimeter region of the microfeature workpiece to support the workpiece.
Claim 5 above, control based on determined number of pulses and/or elapsed time
   4. The system of claim 1 wherein the controller determines when the first aperture is formed by determining the number of pulses of the laser beam and/or the elapsed time to form the first aperture.

    5. The system of claim 1 wherein the first aperture is a test aperture, and wherein the controller comprises a computer-readable medium containing instructions to (a) determine the number of pulses of the laser beam and/or the elapsed time to form the test aperture, and (b) control the laser beam based on the determined number of pulses and/or the determined elapsed time to form a plurality of the second apertures in the microfeature workpiece.

						
Application 16/025332
Patent 8664562
5. A system for forming production apertures in a microfeature workpiece, comprising: 
a laser configured to produce a laser beam along a beam path; 
an electromagnetic radiation sensor positioned along the beam path to sense the laser beam; and 

ablating the microfeature workpiece by directing pulses of the laser beam to form a test aperture in the microfeature workpiece; 
sensing when the laser beam impinges on the electromagnetic radiation sensor through the test aperture; -3- 151877700.1Application No. 16/025,332Attorney Docket No. 10829-8745.US06 Client Reference No. 2003-0360.06/US 
determining a number of pulses of the laser beam and/or an elapsed time to form the test aperture based on when the laser beam impinges the electromagnetic radiation sensor; and 
controlling the laser beam to form production apertures at different locations through the microfeature workpiece based on the determined number of pulses and/or the determined elapsed time to form the test aperture.


an aperture in a microfeature workpiece, the system comprising: 
a laser configured to produce a laser beam along a beam path; 
an electromagnetic radiation sensor positioned along the beam path to sense the laser beam; 
a workpiece carrier; 

a controller operably coupled to the laser, the electromagnetic radiation sensor, the metrology tool, and the workpiece carrier, the controller having a computer-readable medium containing instructions to perform a method comprising-- positioning the microfeature workpiece in the beam path with the workpiece carrier; directing the metrology tool to measure the first thickness at the first location of the microfeature workpiece; directing the laser beam toward the microfeature workpiece to form the aperture in the microfeature workpiece at the first location; sensing the laser beam pass through the microfeature workpiece with the electromagnetic radiation sensor; 

2. The system of claim 1 wherein: the microfeature workpiece includes a first surface and a second surface opposite the first surface; and the workpiece carrier is configured to carry the microfeature workpiece without contacting a center region of the first surface and a center region of the second surface of the microfeature workpiece.


  3. The system of claim 1 wherein the workpiece carrier is configured to engage a perimeter region of the microfeature workpiece to support the workpiece.
Claim 5 above, control based on determined number of pulses and/or elapsed time
4. The system of claim 1 wherein the computer-readable medium contains instructions to perform the method further comprising determining a number of pulses of the laser beam and/or an elapsed time to form the aperture.
Claim 5 above, control based on determined number of pulses and/or elapsed time
    5. The system of claim 1 wherein the aperture is a test aperture, and wherein the computer-readable medium contains instructions to perform the method further comprising: determining a number of pulses of the laser beam and/or an elapsed time to form the test aperture; and controlling the laser beam based on the determined number of pulses and/or the determined elapsed time to form a plurality of production apertures in the microfeature workpiece.





	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5-8 of application 16025332 are anticipated by those of U.S. Patent No. 10010977 and U.S. Patent No. 8664562 as shown above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Okumura et al. (U.S. Patent 6433304), hereinafter Okumura.
	Regarding claim 5, Okumura teaches a system for forming production apertures in a microfeature workpiece (Col. 1, lines 6-10; “The present invention relates to a perforating machining method based on the use of a laser beam, which makes it possible to form invisible minute through-holes through a workpiece by radiating the laser beam onto the workpiece.”) (Figure 1, system 10), comprising: 

    PNG
    media_image1.png
    610
    797
    media_image1.png
    Greyscale

a laser (laser beam-oscillating unit 32 “for forming a plurality of penetrating small holes in accordance with a predetermined machining pattern by radiating the laser beam onto the instrument panel 12 via a bend mirror 28 and a light-collecting lens 30;” Col. 3, lines 30-39) configured to produce a laser beam along a beam path (as shown above, beam path indicated by broken line extending to sensor 20); 
an electromagnetic radiation sensor (sensor 20
a controller (feedback circuit 36 includes CPU 56; laser controller 34, robot controller 18) operably coupled to the laser and the electromagnetic radiation sensor (as shown in Figure 1 above), the controller being configured to perform a method comprising:

    PNG
    media_image2.png
    382
    832
    media_image2.png
    Greyscale

ablating the microfeature workpiece (12) by directing pulses (see process flowchart of Fig. 2; Steps S1 and S2; Col. 4, lines 7-28; “CPU 56 reads the data previously set in the pulse-setting unit 50 and the laser power-setting unit 52 to set the frequency (1/T2) and the duty ratio (T3/T2) in the timer controller 42 and set the laser output in the digital/analog converter 40 (step S1). Subsequently, CPU 56 derives the pulse start signal to the timer controller 42. The pulse command signal is changed from the OFF state to the ON state on the basis of the pulse start signal. Accordingly, the pulse start state is established from the pulse stop state (step S2). When the pulse start state is established for the pulse command signal, the laser output command signal, 
sensing when the laser beam impinges on the electromagnetic radiation sensor through the test aperture (Col. 4, lines 34-40 and Figure 2; “During this process, the laser beam, which has passed through the through -hole of the instrument panel 12, is sensed by the sensor 20 (see the step S3). The detection signal (feedback signal), which is derived from the sensor 20, is converted into the digital signal by the analog/digital converter 44, and then it is introduced into CPU 56.”); -3- 151877700.1Application No. 16/025,332Attorney Docket No. 10829-8745.US06 Client Reference No. 2003-0360.06/US 
determining a number of pulses of the laser beam and/or an elapsed time to form the test aperture based on when the laser beam impinges the electromagnetic radiation sensor (Col. 4, line 62 to Col. 5, line 8; “it is assumed that tl (not shown) represents a period of time until the detection signal is outputted after the sensor 20 senses the laser beam passed through the through -hole of the instrument panel 12, t2 represents a period of time until the threshold value previously set in ROM 46 is exceeded after the detection signal from the sensor 20 is inputted into the analog/digital converter 44, and t3 represents a period of time until the radiation of the laser beam is actually stopped after the threshold value is exceeded. In the embodiment of the present invention, the total period of time of the periods of time t1 to t3 is set to be shorter than a period of time (T2-T3). Therefore, it is possible to stop the radiation of the laser beam before the next pulse signal P6 for constructing the laser output command signal is outputted”) (Col. 5, lines 9-20; “the total time (t1+t2+t3) of the periods of time t1 to t3 is set to be shorter than the difference in time between the pulse width T3 and one cycle T2 of the laser output command signal, i.e., the period of time between the previous pulse signal P5 and the next pulse signal P6 (see the hatched portion). Accordingly, the pulse command signal is in the OFF state before the next pulse 

    PNG
    media_image3.png
    595
    693
    media_image3.png
    Greyscale

controlling the laser beam to form production apertures at different locations through the microfeature workpiece (various locations shown on Figure 4 above) based on the determined number of pulses and/or the determined elapsed time to form the test aperture (At Step S4 , radiation to the laser beam is stopped indicating that one through-hole is completed.  Col. 4, lines 40-45) (Col. 4, lines 47-53; “Subsequently, the arm 14 of Col. 4, lines 54-60; “When the time corresponding to one cycle T1 of the pulse command signal has elapsed (step S6), then the laser beam is radiated onto the instrument panel 12 in accordance with the steps S2 to S4, and a new through-hole is bored.”) (Col. 4, line 62 to Col. 5, line 8; “tl (not shown) represents a period of time until the detection signal is outputted after the sensor 20 senses the laser beam passed through the through -hole of the instrument panel 12, t2 represents a period of time until the threshold value previously set in ROM 46 is exceeded after the detection signal from the sensor 20 is inputted into the analog/digital converter 44, and t3 represents a period of time until the radiation of the laser beam is actually stopped after the threshold value is exceeded. In the embodiment of the present invention, the total period of time of the periods of time t1 to t3 is set to be shorter than a period of time (T2-T3). Therefore, it is possible to stop the radiation of the laser beam before the next pulse signal P6 for constructing the laser output command signal is outputted” Here, the total time t1+t2+t3, elapsed time, is determined as detailed above and the controller forms a plurality of through-holes, apertures, in the workpiece 12 based, at least in part, on this total time.  For instance, next pulse signal P6 is at least partially based on this total time).  
Regarding claim 6, Okumura, as applied to claim 5, teaches each claimed limitation.
Okumura further teaches wherein the system (10) further comprises a workpiece carrier (16) (Col. 3, lines 15-24; “The workpiece-machining system 10 comprises a six-axis robot 16 which has an arm 14 for holding an instrument panel 12 as a workpiece and which causes displacement or rotational movement of the instrument panel 12 about multiple axes including three axes of X, Y, and Z, and a robot controller 18 for controlling the six-axis robot 16.”) and the controller (CPU 56) is further configured to control the workpiece carrier (16) to move the microfeature workpiece (12) such that the locations shown in Figure 4) for the forming the production apertures (See citations in claim 5 above, for robot 16 moving the workpiece after the first aperture is formed).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okumura et al. (U.S. Patent 6433304), hereinafter Okumura, in view of Layton (U.S. Patent 4466454).
Regarding claims 7-8, Okumura, as applied in claim 6, teaches each claimed limitation.

    PNG
    media_image4.png
    428
    551
    media_image4.png
    Greyscale

Okumura further teaches wherein the microfeature workpiece (12) includes a first surface and a second surface opposite the first surface (front and back surfaces 26 and 24; Fig. 1), and the workpiece carrier (16) is configured to carry the microfeature workpiece (12) without contacting a center region of the first surface and a center region of the second surface of the microfeature workpiece (as shown above, arm 14 of robot 16 does not contact, directly, the center regions of 24 and 26).  
The examiner contends that Okumura has implicit disclosure that the workpiece (12) is carried by the carrier (16) without directly contacting the center regions as claimed.  However, the examiner cites to the following for explicit disclosure.
Furthermore, Okumura is silent on wherein the workpiece carrier is configured to engage a perimeter region of the microfeature workpiece to support the microfeature workpiece (claim 8).  

    PNG
    media_image5.png
    837
    584
    media_image5.png
    Greyscale

	Layton teaches that it is known in the art of mechanical transfer mechanisms for conveying workpieces (Col. 1, lines 5-10) (Figure 2, robot 16, which corresponds to robot 16 of Okumura) (See also Col. 2, lines 35-50, which discloses that the robot’s hand is movable in the X, Y, and Z directions) for the workpiece carrier (robot 16, including hand 23) to carry the workpiece (24/25) without directly contacting the center region of the workpiece (as shown in Fig. 2).  Layton further teaches the workpiece 16/23) being configured to engage a perimeter region of the (24/25) workpiece to support the workpiece (as indicated above in Fig. 2).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Okumura with Layton, by substituting the region of the workpiece being contacted by the workpiece carrier of Okumura, with the teachings of Layton, for in doing so would merely be a simple substitution of one known element for another, which yields no more that predicable results to one of ordinary skill in the art. Here, each of the claimed elements is found within the scope and content of the prior art, one of ordinary skill in the art could have combined the elements as claimed by methods known at the time the invention was made, and one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable. See MPEP 2143-I-B. Furthermore, using a workpiece carrier in which the workpiece is engaged on a perimeter of the workpiece would amount to a simple substitution of art recognized workpiece carriers (robotic workpiece handlers) performing the same function of carrying, conveying, holding etc. a workpiece and the results of the substitution would have been predictable. (See MPEP 2144.06-11).
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okumura et al. (U.S. Patent 6433304), hereinafter Okumura, in view of Murakami et al. (U.S. Patent 5661744), hereinafter Murakami.
Regarding claim 9, Okumura, as applied to claim 5, teaches each claimed limitation including recording the number of pulses of the laser beam and/or the elapsed time when the sensor senses that the beam has passed through the microfeature as detailed in claim 5 above).

    PNG
    media_image2.png
    382
    832
    media_image2.png
    Greyscale

Okumura further teaches a first thickness at a first location (first location taken as any of the vertical holes shown above, in which workpiece 12 necessarily has a first thickness along this direction) corresponding to a desired site for the test aperture and a second thickness at a second location of the microfeature workpiece corresponding to a desired site for one of the production apertures (second location taken as any of the horizontal holes shown above, in which workpiece 12 necessarily has a second thickness along this direction), the first and second locations being different from each other (the first and second locations are different from each other in that they represent different apertures that are spatially separated).
Okumura is silent on a metrology tool configured to measure the first thickness and the second thickness and the controller further being configured to -4-151877700.1Application No. 16/025,332Attorney Docket No. 10829-8745.US06Client Reference No. 2003-0360.06/USdirect the metrology tool to measure the first thickness at the first location of the microfeature workpiece; direct the metrology tool to measure the second thickness at the second 

    PNG
    media_image6.png
    548
    737
    media_image6.png
    Greyscale

	Murakami teaches that it is known in the art of forming apertures in a workpiece by laser (Col. 1, lines 5-15; “an excimer laser beam irradiation apparatus used for optically machining or working or processing (e.g. etching) a workpiece such as, for example, a multi-layer printed substrate to thereby form apertures, holes exemplified by so-called via-holes, through-holes and the like by illuminating or irradiating the substrate with an excimer laser beam through a patterning mask having a pattern to be formed in the workpiece”) (Figures 7, 8A-8D and 9A-9C) (laser oscillator 1-13:1-7, control unit 16C, workpiece 12 are considered to correspond to the oscillating unit 32, controller 18/34/36/56, and workpiece 12, respectively, of Okumura) to use a metrology tool thickness deviation sensor 20) configured to measure the first thickness and the second thickness (19:47-55; “…measuring variations in the thickness d of the workpiece 12. The thickness d measured by the thickness deviation sensor 20 is inputted to the control unit 16C.”) and the controller (16C) further being configured to -4-151877700.1Application No. 16/025,332Attorney Docket No. 10829-8745.US06Client Reference No. 2003-0360.06/USdirect the metrology tool (20) to measure the first thickness at the first location of the workpiece (12); direct the metrology tool (20) to measure the second thickness at the second location of the workpiece (12) (21:4-12; “the control unit 16C monitors variation in the thickness d of the workpiece 12 with the aid of the deviation sensor 20”); control the laser beam to form the aperture based on the first thickness and the second thickness (19:55-63; “control unit 16C shown in FIG. 7 is designed or programmed such that when the thickness d of the workpiece 12 is greater than a predetermined thickness d0, the oscillation repetition frequency f of the excimer laser oscillator 1 is increased beyond a predetermined frequency f0 whereas the oscillation repetition frequency f is decreased below the predetermined frequency f0 when the thickness d is smaller than the predetermined thickness d0”) (20:36-45; “FIG. 8D is a view for illustrating the oscillation repetition frequency f or the scan moving speed v controlled in dependence on variations in the thickness d of the workpiece 12, wherein a reference character f0 represents a predetermined frequency serving as a standard for comparison. Further, reference character v0 represents a standard for comparison with the scan moving speed v of the patterning mask 8”) (20:57-65; “when the thickness d of the workpiece 12 changes in such a manner as illustrated in FIG. 8C within the irradiated area 12a on the workpiece 12 over which the effective pattern area 8d of the patterning mask 8 is projected (see FIG. 6B), it is then required to change correspondingly the amount of 
	The advantage of combining the teachings of Murakami is that in doing so would provide a means for measuring the thickness of the workpiece such that the measured thickness is used by the controller to variably control the laser beam (oscillation frequency) in order to effectively process the workpiece uniformly even when the thickness of the workpiece varies (citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Okumura with Murakami, by adding to the laser system and the functionality of the controller of Okumura, with the teachings of Murakami, in order to provide a means for measuring the thickness of the workpiece such that the measured thickness is used by the controller to variably control the laser beam (oscillation frequency) in order to effectively process the workpiece uniformly even when the thickness of the workpiece varies (citations above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761